Citation Nr: 1514837	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for bladder cancer.

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus (diabetes).

4. Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1967.

The issues of entitlement to service connection for a left shoulder disorder, service connection for hypertension (to include as secondary to diabetes mellitus), and an increased disability rating for left lower extremity peripheral neuropathy are before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issue of entitlement to service connection for bladder cancer is before the Board on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his son (D.B.) testified before the undersigned at a January 2015 video-conference hearing.  The undersigned kept the record open for 60 days in order to allow the Veteran to submit additional evidence.  A transcript of the hearing is included in the electronic claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See February 2015 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the claimant's case should consider the electronic record.

The issue of entitlement to service connection for prostate cancer has been raised by the record, but has not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2011 Substantive Appeal (VA Form 9) (suggesting that a disability rating of 10 percent should be granted for prostate cancer).  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bladder cancer due to in-service herbicide exposure, service connection for hypertension (to include as secondary to service-connected diabetes), and a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy are addressed in the REMAND section of this decision and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran withdrew his claim of entitlement to service connection for a left shoulder disorder in a written statement dated January 2015.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated January 6, 2015 the Veteran stated that he was withdrawing his appeal regarding the issue of entitlement to service connection for a left shoulder disorder.  The Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn his appeal there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for a left shoulder disorder.


ORDER

The claim of entitlement to service connection for a left shoulder disorder is dismissed.


REMAND

The claims of service connection for bladder cancer and hypertension are remanded for further development, to include providing new VA examinations with opinions as to whether each disorder relates to service.  The claim for an increased disability rating for left lower extremity peripheral neuropathy is remanded for VA examination to assess the nature and the severity of the Veteran's current left leg peripheral neuropathy.  See January 2015 Hearing Testimony.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) or other records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical records (VAMRs-"Gold" Clinic ) dating from January 2015 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a new examination with an opinion as to whether the Veteran's bladder cancer relates to service.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's bladder cancer was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must also opine as to whether the Veteran's bladder cancer is attributable to his in-service exposure to herbicides and/or diesel fumes.  

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

Form DD 214, documenting that the Veteran received the Vietnam Service Medal for service in the Republic of Vietnam during the Vietnam War.

December 1967 Reports of Medical Examination and History, giving no indication of bladder problems, to include cancer, upon separation from service.  See also 1964 Report of Medical History.

May 1985 Private Medical Records (PMRs), noting that a "scout" examination revealed that "[t]he bladder demonstrates mild impression its based considered compatible with prostate enlargement."

September 1990 PMRs, observing indications of a bladder tumor.

January 2010 VA Medical Records (VAMRs), noting treatment for a bladder mass and hematuria since November 2009.

February 2010 VAMRs, diagnosing a bladder tumor and performing a bladder biopsy.

April 2010 VAMRs, noting ongoing treatment for bladder cancer.

June 2010 VAMRs, reporting that the Veteran's bladder cancer was diagnosed by MRI in February 2010 and is being treated with Bacillus Calmette-Guerin (BCG).  See also November 2010, February 2011, July 2011, and September 2013 VAMRs.

July 2010 Statement, reporting that the Veteran worked as a heavy equipment operator during active military duty and was exposed to Agent Orange and to diesel fumes on a regular basis.

September 2013 VAMRs, noting that the Veteran has regular follow-ups with urology to monitor his bladder cancer.

July 2014 VAMRs, noting a history of bladder cancer status post surgery (TransUrethral Resection of Bladder Tumor-TURBT).

September 2014 VAMRs, finding that the Veteran's bladder was normal.

January 2015 Hearing Transcript, reporting that the Veteran's bladder cancer was caused by in-service exposure to herbicides and diesel fumes.

February 2015 PMRs, opining that the Veteran's bladder cancer "could be" caused by in-service exposure to Agent Orange and/or petroleum products.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

e. If the examiner is not able to provide an opinion without resorting to speculation (e.g., the evidence only supports the possibility that an injury or disease relates to service), he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause/aggravation of the claimed disability.  The examiner should be as specific as possible.

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a new examination with an opinion as to whether the Veteran's hypertension relates to service.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current hypertension was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must also opine as to whether the Veteran's current hypertension was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected diabetes.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

December 1962 Report of Medical History, noting a history of family heart problems upon enlistment.

December 1967 Reports of Medical Examination and History, indicating the absence of hypertension and denying high/low blood pressure, respectively, at separation.  See also 1964 Report of Medical History.

January 2001 VAMRs, noting that the Veteran's hypertension and diabetes are stable and controlled by prescription medications.

May 2001 VAMRs, noting a history of hypertension and recommending food counseling in relation to the Veteran's diabetes.

November 2001 through September 2009 VAMRs, documenting regular treatment for hypertension and diabetes.

September 2002 Physician's Statement noting neurological but not cardiovascular complications associated with the Veteran's diabetes.

September 2002 and July VAMRs, prescribing Lisinopril to control the Veteran's hypertension.

February 2003 Physician's Statement, noting cardiovascular complications due to diabetes.

February 2003 VA Examination Report, noting that the Veteran was diagnosed as having diabetes in 1999 and essential hypertension at least a year prior to his diabetes diagnosis; and opining that the Veteran's "hypertension is essential rather than due to his diabetes mellitus."

October 2006 VAMRs, observing that the Veteran's hypertension was well controlled with Lisinopril.  See also April 2008 VAMRs.

August 2007 VAMRs, noting a history of vascular hypertension.

October 2008 Statement, reporting that the Veteran was diagnosed as having hypertension and diabetes at the same time.

July 2009 VA Eye Examination Report, stating that the Veteran has a six-year history of diabetes.  See also January 2010 VA Eye Examination Report (noting a seven-year history of diabetes).

July 2009 VA Examination Report, stating that the Veteran has a seven-year history of diabetes and of essential hypertension and opining that the Veteran's diabetes has not aggravated his hypertension.

December 2009 Notice of Disagreement (NOD), stating that the Veteran's hypertension was caused by his service-connected diabetes.  See also January 2015 Hearing Transcript.

May 2013 VAMRs, noting no family history of hypertension.

September 2013 and July 2014 VAMRs, documenting ongoing treatment for hypertension and diabetes as well as for obesity.

d. The examiner must provide a COMPLETE EXPLANATION FOR HIS OR HER OPINION, based on his or her clinical experience and medical expertise, the facts of the case, and established medical principles.

e. If the examiner is not able to provide an opinion without resorting to speculation (e.g., the evidence only supports the possibility that an injury or disease relates to service), he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause/aggravation of the claimed disability.  The examiner should be as specific as possible.

5. Return the claims file to the VA examiner who performed the January 2010 peripheral neuropathy examination for a new examination.  The VA examiner should assess the nature and severity of the Veteran's left leg peripheral neuropathy and the functional limitations, if any, that result from the disorder.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner, who must indicate its review.  The following considerations must govern the examination:

a. The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's left leg peripheral neuropathy.

b. Specifically, the examiner should report on whether there is complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or lost) or incomplete paralysis of the sciatic nerve which is severe (e.g., marked muscular atrophy), moderately severe, moderate, or mild.

6. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested opinions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to: 1) service connection for bladder cancer, to include as the result of in-service exposure to herbicides; 2) service connection for hypertension, to include as secondary to service-connected diabetes, and 3) an increased disability rating for left leg peripheral neuropathy.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


